Citation Nr: 0703864	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-06 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
claimed as secondary to herbicide exposure.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) with esophagitis, claimed as secondary 
to herbicide exposure.

3.  Entitlement to service connection for posttraumatic 
fractures and loss of bone density, claimed as secondary to 
herbicide exposure.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from August 1967 to June 1970.  Service in Vietnam is 
indicated by the evidence of record.

Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado (the RO), which, in part, denied the veteran's 
claims of entitlement to service connection for eczema, GERD 
with esophagitis and posttraumatic fractures and loss of bone 
density.  The veteran filed a notice of disagreement in 
regards to the December 2002 rating decision.  He requested 
review by a decision review officer (DRO).  The DRO conducted 
a hearing and completed a de novo review of the case.  The 
DRO confirmed the RO's findings in a January 2004 statement 
of the case (SOC).  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
February 2004.

In September 2004, the veteran testified at a Travel Board 
hearing which was conducted at the RO before the undersigned 
Veterans Law Judge.

In May 2006, the Board determined that an expert medical 
opinion  was required to clarify whether or not the veteran's 
current skin, GERD and loss of bone density were related to 
the veteran's herbicide exposure in service.  See 38 C.F.R. 
§ 20.901(a) (2006).  The resulting opinion was received by 
the Board in July 2006.
The veteran was informed of that opinion by letter dated 
August 3, 2006.  He did not respond.

FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that the veteran's current skin problems are related 
to his military service, to include presumed herbicide 
exposure therein.

2.  The competent medical evidence of record does not 
indicate that the veteran's GERD with esophagitis is related 
to his military service, to include presumed herbicide 
exposure therein.

3.  The competent medical evidence of record does not 
indicate that the veteran's posttraumatic fractures and loss 
of bone density are related to his military service, to 
include presumed herbicide exposure therein.


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by 
active military service and may not be so presumed.  38 
U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  GERD with esophagitis was not incurred in or aggravated 
by active military service and may not be so presumed.  38 
U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

3.  Posttraumatic fractures and loss of bone density were not 
incurred in or aggravated by active military service and may 
not be so presumed.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
several claimed disabilities, which he attributes to exposure 
to herbicides in Vietnam.  Because all issues involve the 
application of identical law to similar facts, for the sake 
of economy the Board will address them together.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated June 24, 2002.  Specifically, the June 2002 letter 
noted that to establish service connection for his claims, 
the veteran must submit competent medical evidence of a 
"relationship between your disability and an injury, disease 
or event in service."  The June 2002 letter also informed 
the veteran that in order to be service-connected based on 
exposure to herbicide exposure, he needed "proof of exposure 
to herbicides during military service" and "current medical 
evidence showing a relationship between your disabilit[ies] 
and exposure to herbicides."  As will be further detailed in 
the analysis portion of the decision below, the three 
diseases for which the veteran seeks service connection are 
not subject to presumptive service connection under 38 C.F.R. 
§§ 3.307, 3.309 (2006).  Accordingly, he must submit 
competent medical nexus evidence to satisfy his claims, and 
the June 2002 VCAA letter informed him as to this evidentiary 
requirement.

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims in the above-referenced 
June 2002 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the June 2002 letter that VA would assist him 
with obtaining "medical records, employment records, or 
records from other Federal agencies."  The June 2002 letter 
specifically noted that the veteran's service medical records 
and VA outpatient records had been associated with the claims 
folder.  With respect to private treatment records, the June 
2002 letter included copies of VA Form 21-4142, Authorization 
and Consent to Release Information, and asked that the 
veteran complete such so that the RO could obtain private 
records on his behalf.  He was also informed he had the 
option of obtaining private records on his own and submitting 
them directly to the RO.  The veteran was informed that 
records from the St. Mary Corwin Medical Center and the 
Southern Colorado Clinic had been received.  The June 2002 
letter specifically noted: "You must give us enough 
information about these records so that we can request them 
from the person or agency who has them.  It's still your 
responsibility to support your claim with appropriate 
evidence."  The veteran was also informed in the June 2002 
VCAA letter that a VA examination would be scheduled if 
necessary to make a decision on his claims. 

Finally, the Board notes that the June 2002 VCAA letter 
specifically requested of the veteran: "Please tell us 
whether there is any additional information or evidence that 
you think will support your claim[s]."  This request 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed eczema, GERD and 
loss of bone density.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.  The veteran's 
claims of entitlement to service connection were denied based 
on element (3), connection between the veteran's service and 
the claimed disability.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to that crucial element.  

Because as discussed below the Board is denying the veteran's 
claims, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA and private 
treatment of the veteran.  Additionally, the veteran was 
afforded VA examinations in May 2001 and October 2002, and as 
detailed in the Introduction an IME was obtained in July 
2006.  The report of these examinations reflect that the 
examiners reviewed the veteran's past medical history, 
recorded his current complaints, conducted appropriate 
physical examinations and rendered appropriate diagnoses and 
opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction, the veteran testified before the 
undersigned Veterans Law Judge at a personal hearing held at 
the Denver RO in September 2004.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal. 



Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2006).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e) (2006).  The diseases which are 
deemed to be associated with herbicide exposure include 
chloracne but do not specifically include eczema, GERD with 
esophagitis, or bone density problems such as osteoporosis.  
See 38 C.F.R. § 3.309(e) (2006).

Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  
See also Brock v. Brown, 10 Vet. App. 155 (1997) [holding 
that the rationale employed in Combee also applies to claims 
based on exposure to Agent Orange].

As such, the Board must not only determine whether the 
veteran had a disability which is recognized by VA as being 
etiologically related to presumed exposure to herbicide 
agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), 
but must also determine whether such disability was otherwise 
the result of his active military service under 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303(d).

Analysis

The veteran is seeking service connection for skin problems, 
GERD with esophagitis and a loss of bone density.  His 
essential contention is that these conditions are related to 
herbicide exposure in connection with his service in Vietnam.  

As a preliminary matter, the Board notes that the veteran 
broke his left ankle in Vietnam and is currently service 
connected for such.  The veteran does not appear to contend 
that fracturing his ankle in service had anything to do with 
herbicide exposure.  In any event, the Board's discussion of 
the veteran's claim for loss of bone density will not concern 
the service-connected left ankle disability.  

In the interest of clarity, the Board will apply the Hickson 
analysis to these issues.  As discussed above, in general, in 
order for service connection to be granted three elements 
must be satisfied: (1) a current disability; (2) in-service 
incurrence of disease or injury; and (3) medical nexus.  See 
Hickson, supra.  

With respect to Hickson element (1), current disability, the 
veteran was diagnosed with eczema and status post traumatic 
fractures and loss of height during his May 2001 Agent Orange 
registry examination.  Additionally, a July 2001 record from 
the Pueblo outpatient clinic indicates a diagnosis of GERD, 
which was confirmed in the October 2002 VA examination 
report.  Hickson element (1) has therefore been satisfied for 
all three claims.  

Moving to element (2), in-service incurrence of disease or 
injury, the Board will separately discuss disease and injury.  

Concerning in-service disease, there is no evidence of 
gastrointestinal problems or loss of bone density in service 
or within the one year of service, and the veteran does not 
appear to contend that such is the case.  With respect to the 
veteran's skin claim, a January 1970 service medical record 
indicates the presence of a sebaceous cyst.  No chronic 
problem was identified, then or thereafter, and there was no 
indication of such on the veteran's June 1970 separation 
physical.  It therefore appears that that the January 1970 
skin problem was an isolated incident which had resolved by 
the time of the veteran's separation from service and cannot 
be considered evidence of an in-service disease for 
compensation purposes.  Accordingly, there is no evidence of 
in-service disease for any of the three claims.

With respect to in-service injury, the injury contended here 
is exposure to Agent Orange.  The veteran's service in 
Vietnam is not in dispute.  Agent Orange exposure is 
presumed, satisfying Hickson element (2).  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2006).

With respect to crucial Hickson element (3), medical nexus, 
if eczema, GERD and bone density problems were listed among 
the Agent Orange-related diseases enumerated in 38 C.F.R. 
§ 3.309(e), medical nexus would be presumed as a matter of 
law.  Such is not the case here, however.  As was alluded to 
in the Board's discussion of the law and regulations above, 
none of the three claimed disabilities have been identified 
by VA as being associated with herbicide exposure.  

The Board notes that though the veteran has documented skin 
problems following service, he has never been diagnosed with 
chloracne, which is subject to presumptive service 
connection.  This has been confirmed by the July 2006 medical 
expert.  

Notwithstanding the inapplicability of the Agent Orange 
regulations, as discussed above the Board is obligated to 
fully consider the veteran's claims.  See Combee, supra.    

The veteran's claim for a skin disability presented to the 
Board with conflicting nexus evidence.  Specifically, the 
October 2002 VA examiner it was "less likely than not that 
the veteran's current cutaneous problems are related to 
previous Agent Orange exposure."  In contrast, the veteran 
submitted as statement from A.M., M.D., dated September 22, 
2004 which opined the veteran's skin problems are "at least 
as likely as not . . . related to herbicidal exposure."  

As was described in the Introduction, the Board sought an 
expert medical opinion.  See 38 U.S.C.A. § 7109 (West 2002).  
The July 2006 opinion was written by Dr. C.L.B., who reviewed 
the veteran's complete service medical records and opinions 
associated with the veteran's claims folder.  After a brief 
recounting of the veteran's skin problems following service, 
the examiner opined that "the only logical conclusion is 
that [the veteran's skin problems are] NOT at least as likely 
as not to be related to herbicide exposures in Vietnam."  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches. . . . As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In this case, there is the September 2004 opinion of Dr. A.M. 
relating the veteran's skin problems to herbicide exposure; 
and the October 2002 VA examination report and July 2006 
medical opinion to the contrary.  The Board places greater 
weight of probative value on the July 2006 and October 2002 
opinions than it does on the opinion of Dr. A.M.  The July 
2006 opinion was rendered by a physician who conducted a 
review of VA's current policies and recommendations relating 
to herbicide exposure and gave reasons and bases for his 
conclusions.  After such review, the expert physician 
concluded that there was no evidence that the veteran's skin 
disability (most likely eczema) could have been related to 
herbicide exposure.  The physician specifically noted that 
the only skin disorders which were recognized to have been 
associated with herbicide exposure were chloracne and 
porphyria cutanea tarda.  The Board places great weight of 
probative value on this opinion. See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].

By contrast, the September 2002 private medical opinion was 
issued by a general practitioner who merely made a conclusory 
remark with no supporting rationale whatsoever.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[whether the physician provides the basis for his/her opinion 
goes to the weight or credibility of the evidence]; see also 
Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating 
the probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data]; 

The October 2002 VA examiner's opinion, which is clearly 
against the veteran's claim,  is similarly conclusory, but it 
was rendered after what obviously a very thorough 
examination, and the examiner was identified as a specialist 
in dermatology.  Thus although not assigning this opinion the 
same weight as the July 2006 opinion, the board assigns it 
greater weight than the September 2002 private medical 
opinion.  

Accordingly, a preponderance of the competent medical 
evidence of record indicates that the veteran's skin problems 
are not related to herbicide exposure in service.

The veteran appears to contend that he has had skin problems 
since service.  The Board is of course aware of the 
provisions of 38 C.F.R. § 3.303(b) relating to chronicity and 
continuity of symptomatology.  However, the July 2006 
reviewing physician found "there is not sufficient 
documentation of a chronic skin disorder during or 
immediately following military service to determine that his 
condition is related to any other aspect of military 
service."  The veteran has not offered competent medical 
evidence to the contrary, and has admitted as much.  See the 
September 2004 hearing transcript, pages 2-4.   Supporting 
medical evidence is required, both as to continuity of 
symptoms and a relationship between such symptoms and the 
veteran's service.  See Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated with respect to the veteran's skin 
claim.  

In short, for reasons stated above, the Board finds that 
Hickson element (3) has not been met, and the veteran's skin 
claim fails on this basis.

With respect to the veteran's GERD claim, the July 2006 
opinion confirmed the findings of the October 2002 VA 
examiner and concluded that such was "not as likely as not 
to be related to herbicide exposure in Vietnam."  The 
reviewer further accounted for the veteran's complaints of 
persistent diarrhea following his return from Vietnam in 
1969, stating such was a common side effect of taking large 
quantities of antacids and pointing out that the veteran's 
condition resolved as of the time of his separation 
examination in June 1970.   

There is no evidence to the contrary other than the veteran's 
statements [see the September 2004 hearing transcript, pages 
15-16], which as detailed further below does not serve as 
competent medical nexus evidence.  Accordingly, Hickson 
element (3) has not been met, and the veteran's GERD claim 
fails on this basis alone.  

Finally, with respect to the veteran's claim for loss of bone 
density, the July 2006 reviewer examiner indicated there was 
no "medical or toxicological evidence liking osteoporosis or 
other bone demineralization disorders to herbicide exposure, 
therefore the only conclusion possible here is that this 
condition is not as likely as not to be related to herbicide 
exposure in Vietnam."  Further, the reviewer was unable to 
otherwise relate the veteran's loss of bone density to his 
military service.  Again, there is no competent medical 
evidence to the contrary.  Accordingly, Hickson element (3) 
has not been met, and the veteran's loss of bone density 
claim fails on this basis.
  
To the extent that the veteran himself believes that his 
current skin problems, GERD and loss of bone density are 
related to service, it is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the veteran's claims by him are not competent 
medical evidence and do not serve to establish a medical 
nexus.  

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for entitlement to service connection 
for eczema, GERD with esophagitis and loss of bone density, 
as Hickson element (3) has not been met, which includes 
consideration of exposure to herbicides in service.  The 
benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for a skin disability, to 
include as a result of exposure to herbicides, is denied.

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) with esophagitis, to include as a result of 
exposure to herbicides, is denied.

Entitlement to service connection for posttraumatic fractures 
and loss of bone density, to include a result of exposure to 
herbicides, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


